DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 11,081,622.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are a broader version of the claims of the parent patent and are therefore anticipated by the parent patent’s claims as outlined in the table that follows, where bold type indicates the same of similar claim language shared between the two.



Claims of the instant application:
Claims of the parent patent:
1. A light emitting diode (LED) array comprising: a first pixel adjacent to a second pixel, the second pixel adjacent to a third pixel; the first pixel comprising a first stack and having a first pair of contacts, the first pair of contacts comprising at least one first contact on a first pixel semiconductor layer, the first pixel semiconductor layer on a first pixel tunnel junction, the first pixel tunnel junction on a first pixel LED on a substrate; 

2. The LED array of claim 1, wherein the second pixel comprises a second stack and has a second pair of contacts, the second pair of contacts comprising at least one second contact on a second pixel semiconductor layer, the second pixel semiconductor layer on a second pixel second tunnel junction, the second pixel tunnel junction on a second pixel second LED, the second pixel second LED on a second pixel first tunnel junction, the second pixel first tunnel junction on a second pixel first LED on the substrate.

3. The LED array of claim 2, wherein the third pixel comprises a third stack and has a third pair of contacts, the third paid of contact comprising at least one third contact on a third pixel third LED, the third pixel third LED on a third pixel second tunnel junction, the third pixel second tunnel junction on a third pixel second LED, the third pixel second LED on a third pixel first tunnel junction, the third pixel first tunnel junction on a third pixel first LED on the substrate.

1. a first trench separating the first pixel and the second pixel; and a second trench separating the third pixel and the second pixel, 

4. The LED array of claim 1, further comprising a dielectric layer formed over at least a portion of the first pixel, the second pixel, and the third pixel.



wherein the first pixel is configured to emit a light of a first wavelength, the second pixel is configured to emit a light of a second wavelength, and the third pixel is configured to emit a light of a third wavelength.
1. A light emitting diode (LED) array comprising: a first pixel adjacent to a second pixel, the second pixel adjacent to a third pixel; the first pixel comprising a first stack and having a first pair of contacts, the first pair of contacts comprising at least one first contact on a first pixel semiconductor layer, the first pixel semiconductor layer on a first pixel tunnel junction, the first pixel tunnel junction on a first pixel LED on a substrate; 


the second pixel comprising a second stack and having a second pair of contacts, the second pair of contacts comprising at least one second contact on a second pixel semiconductor layer, the second pixel semiconductor layer on a second pixel second tunnel junction, the second pixel tunnel junction on a second pixel second LED, the second pixel second LED on a second pixel first tunnel junction, the second pixel first tunnel junction on a second pixel first LED on the substrate; 


the third pixel comprising a third stack and having a third pair of contacts, the third paid of contact comprising at least one third contact on a third pixel third LED, the third pixel third LED on a third pixel second tunnel junction, the third pixel second tunnel junction on a third pixel second LED, the third pixel second LED on a third pixel first tunnel junction, the third pixel first tunnel junction on a third pixel first LED on the substrate; 

a first trench separating the first pixel and the second pixel;        a second trench separating the third pixel and the second pixel; 


                a dielectric layer formed over at least a portion of the first pixel, the second pixel, and the third pixel. 

5. The LED array of claim 1, 

wherein the first pixel is configured to emit a light of a first wavelength, the second pixel is configured to emit a light of a second wavelength, and the third pixel is configured to emit a light of a third wavelength.
5. The LED array of claim 1, wherein the first pair of contacts are configured to receive a first voltage independent of the second pixel and the third pixel.
2. The LED array of claim 1, wherein the first pair of contacts are configured to receive a first voltage independent of the second pixel and the third pixel.
6. The LED array of claim 2, wherein the second pair of contacts are configured to receive a second voltage independent of the first pixel and the third pixel.
3. The LED array of claim 1, wherein the second pair of contacts are configured to receive a second voltage independent of the first pixel and the third pixel.
7. The LED array of claim 3, wherein the third pair contacts are configured to receive a third voltage independent of the first pixel and the second pixel.
4. The LED array of claim 1, wherein the third pair contacts are configured to receive a third voltage independent of the first pixel and the second pixel.
8. The LED array of claim 4, wherein at least a portion of the dielectric layer is conformal.




6.   The LED array of claim 1, wherein at least a portion of the dielectric layer is conformal.
9. The LED array of claim 1, wherein the first pair of contacts and the second pair of contacts comprises contacts to n-type semiconductor, a first contact of the third pair of contacts comprises a contact to n-type semiconductor and a second contact of the third pair of contacts comprises a contact to p-type semiconductor.
7.   The LED array of claim 1, wherein the first pair of contacts and the second pair of contacts comprises contacts to n-type semiconductor, a first contact of the third pair of contacts comprises a contact to n-type semiconductor and a second contact of the third pair of contacts comprises a contact to p-type semiconductor.
10. The LED array of claim 5, wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.
8.   The LED array of claim 5, wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.
11. The LED array of claim 3, further comprising a third pixel third tunnel junction on the third pixel third LED.
9. The LED array of claim 1, further comprising a third pixel third tunnel junction on the third pixel third LED.
12. A system comprising: the LED array of claim 1; an LED device attach region having a first pair of electrodes coupled to the first pair of contacts on the first pixel, a second pair of electrodes coupled to a second pair of contacts on the second pixel, and a third pair of electrodes coupled to a third pair of contacts on the third pixel; and driver circuitry configured to provide independent voltages to one or more of the first pair of electrodes, the second pair of electrodes, and the third pair of electrodes.

10. A system comprising: the LED array of claim 1; an LED device attach region having a first pair of electrodes coupled to the first pair of contacts on the first pixel, a second pair of electrodes coupled to the second pair of contacts on the second pixel, and a third pair of electrodes coupled to the third pair of contacts on the third pixel; and driver circuity configured to provide independent voltages to one or more of the first pair of electrodes, the second pair of electrodes, and the third pair of electrodes.


13. The system of claim 12, wherein the electronic system is selected from the group consisting of a LED-based luminaire, a light emitting strip, a light emitting sheet, an optical display, and a microLED display.
12. The system of claim 10, wherein the electronic system is selected from the group consisting of a LED-based luminaire, a light emitting strip, a light emitting sheet, an optical display, and a microLED display.
      

14. The system of claim 12, further comprising: a VLC receiver configured to convert a received light into data signals, the VLC receiver comprising an amplification circuit, an optical filter and concentrator, a photodiode, and a clock and data recovery (CDR) unit.
13. The system of claim 10, further comprising: a VLC receiver configured to convert a received light into data signals, the VLC receiver comprising an amplification circuit, an optical filter and concentrator, a photodiode, and a clock and data recovery (CDR) unit.
15. The system of claim 14, wherein the photodiode comprises one or more of the first pixel, the second pixel, and the third pixel.
14. The system of claim 13, wherein the photodiode comprises one or more of the first pixel, the second pixel, and the third pixel.
16. The system of claim 12, wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.
15. The system of claim 11, wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.
17. A method comprising: receiving transmission data; converting the transmission data into a plurality of driving modulation signals; providing a first voltage to first a pixel of a light emitting diode (LED) array, based on the plurality of driving modulation signals, the first pixel comprising a first stack and having a first pair of contacts, the first pair of contacts comprising at least one first contact on a first pixel semiconductor layer on a first pixel tunnel junction, the first pixel tunnel junction on a first pixel LED on the substrate; providing a second voltage to a second pixel of the LED array based on the plurality of driving modulation signals, the first pixel and the second pixel separated by a first trench extending to a substrate; 










                                  and providing a third voltage to a third pixel of the LED array based on the plurality of driving modulation signals, 













wherein the first voltage causes the first pixel to emit a light of a first wavelength, the second voltage causes the second pixel to emit a light of a second wavelength, and the third voltage causes the third pixel to emit light of a third wavelength.
16. A method comprising: receiving transmission data; converting the transmission data into a plurality of driving modulation signals; providing a first voltage to first a pixel of a light emitting diode (LED) array, based on the plurality of driving modulation signals, the first pixel comprising a first stack and having a first pair of contacts, the first pair of contacts comprising at least one first contact on a first pixel semiconductor layer on a first pixel tunnel junction, the first pixel tunnel junction on a first pixel LED on the substrate; providing a second voltage to a second pixel of the LED array based on the plurality of driving modulation signals, the first pixel and the second pixel separated   
by a first trench extending to a substrate, the second pixel comprising a second stack having a second pair of contacts, the second pair of contacts comprising at least one second contact on a second pixel semiconductor layer on a second pixel second tunnel junction, the second pixel tunnel junction on a second pixel second LED, the second pixel second LED on a second pixel first tunnel junction, the second pixel first tunnel junction on a second pixel first LED on the substrate; and providing a third voltage to a third pixel of the LED array based on the plurality of driving modulation signals, the third pixel comprising a third stack having a third pair of contacts, the third pair of contact comprising at least one third contact on a third pixel third LED on a third pixel second tunnel junction, the third pixel second tunnel junction on a third pixel second LED, the third pixel second LED on a third pixel first tunnel junction, the third pixel first tunnel junction on a third pixel first LED on the substrate.

18. The method of claim 16,           wherein the first voltage causes the first pixel to emit a light of a first wavelength, the second voltage causes the second pixel to emit a light of a second wavelength, and the third voltage causes the third pixel to emit light of a third wavelength.


18. The method of claim 17, wherein the first voltage, the second voltage, and the third voltage are independent from one another.
17. The method of claim 16, wherein the first voltage, the second voltage, and the third voltage are independent from one another.
19. The method of claim 17, wherein one or more of the light of the first wavelength, the light of the second wavelength, and the light of the third wavelength travel through the substrate, and wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.
19. The method of claim 18, wherein one or more of the light of the first wavelength, the light of the second wavelength, and the light of the third wavelength travel through the substrate, and wherein the first wavelength is the shortest wavelength, the third wavelength is the longest wavelength, and the second wavelength is a wavelength between the first wavelength and the third wavelength.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AGUSTIN BELLO whose telephone number is (571)272-3026.  The examiner can normally be reached on Monday through Friday, 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Payne can be reached on (571)272-3024.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AGUSTIN BELLO/Primary Examiner, Art Unit 2637